 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       TEVIN LEE HARRIS,                                 No. 2: 19-cv-1751 JAM KJN P
12                         Plaintiff,
13             v.                                          ORDER
14       R. VALENCIA, et al,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On April 09, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days.1 Neither party has filed

23
     1
        In the pending motion for injunctive relief, plaintiff requested that the court prohibit his
24   custodians from transferring him to either California State Prison-Sacramento (“CSP-Sac”) or
     California State Prison-Corcoran (“CSP-Cor”). The magistrate judge recommended that
25   plaintiff’s motion be denied because plaintiff sought injunctive relief against individuals not
26   named in this action, i.e., prison officials at North Kern State Prison (“NKSP”). The only
     defendant in this action is R. Pleshchuck, employed at CSP-Sac. On April 12, 2021, plaintiff
27   filed a notice of change of address indicating that he was transferred to Salinas Valley State
     Prison (“SVSP”). (ECF No. 59.) The court cannot issue orders against prison officials at SVSP
28   as they are not defendants in this action. See Zenith Radio Corp. v. Hazeltine Research, Inc., 395
                                                          1
 1   objections to the findings and recommendations.
 2          The court has reviewed the file and finds the findings and recommendations to be
 3   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 4   ORDERED that:
 5          1. The findings and recommendations filed April 09, 2021, are adopted in full;
 6          2. Plaintiff’s motion for a temporary restraining order (ECF No. 53) is denied.
 7

 8
     DATED: May 20, 2021                          /s/ John A. Mendez
 9
                                                  THE HONORABLE JOHN A. MENDEZ
10                                                UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   U.S. 100, 112 (1969).
                                                       2
